Citation Nr: 1213752	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Nicholas E. Karatinas, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to March 1947.  He died in June 1996; the appellant claims as his surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from July 1996 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

An RO hearing was held in August 1998.  A transcript of the hearing has been associated with the claim file. 

In July 2002, February 2005, and December 2007, the Board issued decisions that denied this claim.  In each case, the U. S. Court of Appeals for Veterans Claims (Court) vacated the decision and remanded it to the Board for additional action.  As a result, the Board remanded the claim in December 2003, March 2006, and July 2010 for additional evidentiary development in compliance with the Court's instructions.  

The Court noted in its November 2009 memorandum decision that it had previously granted Joint Motions for Remand in August 2000 and May 2003 regarding a claim for compensation under 38 U.S.C.A. § 1151, but that there was no active appeal to be considered.  The Board notes that it last denied that claim in an October 2005 decision.  Accordingly, that claim is no longer under consideration. 

The Board also notes that the Court affirmed the Board's denial of a claim for benefits under 38 U.S.C.A. § 1318.  As such, that claim is no longer under consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for gunshot wound of the left forearm; gunshot wound of the right thigh with partial paralysis of the sciatic nerve and right lower extremity weakness; and a donor site bone graft left leg.  The disabilities were rated as 60, 60, and 10 percent disabling, respectively. 

2.  The Veteran died in June 1996.  The primary cause of death was metastatic non-small cell carcinoma of the lung with immobility due to war injuries as an other significant condition contributing to death but not resulting in the underlying cause of death. 

3.  The Veteran's service-connected disabilities did not cause his death and played no substantial or material part in his death, and did not otherwise materially accelerate his death. 

4.  Cancer was not manifested during service or within one year of service separation. 



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  For claims such as this one pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In this case, the appellant has raised several theories of entitlement.  She has asserted that the Veteran's service-connected disabilities directly contributed to his death by interfering with the success of chemotherapy treatment.  She has also asserted that the pain associated with the Veteran's service-connected disabilities masked his cancer and delayed its diagnosis.  The RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death in March 2004 and July 2006 letters.  The letters explained how to establish entitlement to DIC benefits based on a service-connected disability established during the Veteran's lifetime.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The July 2006 letter also provided notice on the rating and effective date elements, pursuant to Dingess/Hartman.  Furthermore, as regards the timing of the notice, the claim was readjudicated in a November 2011 supplemental statement of the case (SSOC), thereby curing any timing deficiency.

Specifically as regards to the Hupp requirements, the Board points out that the appellant was not provided notice of the conditions for which the Veteran was service connected during his lifetime.  However, the appellant's written statements and pleadings clearly indicate an awareness of the Veteran's service-connected disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in this regard was cured by actual knowledge on the part of the claimant.  Id.  The appellant was also not provided with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Here, however, the appellant does not argue and the evidence does not show that the cancer that led to the Veteran's death was incurred in or aggravated by service.  Hence, any error in this regard is not prejudicial to the appellant.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, VA obtained the Veteran's service records and all of the identified and available post-service private and VA medical records.  Furthermore, medical opinions were obtained in July 2006 and November 2010.  For the reasons explained further below, the Board finds that the November 2010 medical opinion is adequate to make a decision on this claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits. 


Factual Background

The Veteran's service treatment records reflect that, due to small arms (sniper) fire, he sustained a compound, comminuted fracture of the left radius and a severe perforating wound of the right thigh causing partial paralysis of the right sciatic nerve.  He underwent several surgeries to repair these injuries, including repair of the sciatic nerve on the right, a bone graft for the non-union of the left radius, and tendon transfer for paralysis of dorsal interosseus and radial nerves of the left hand.  The bone graft involved an 8 1/2 x 1/2 inch graft removed from the left tibia, which was successful.  At retirement, it was noted that he had a rather severe deformity of the left arm.  As regards the lower extremities, it was noted that sensation was returning in the right sciatic nerve, although he still complained of weakness in the right leg.  On service physical examination in December 1946, the Veteran's respiratory system was normal and a chest X-ray was negative. 

An April 1951 orthopedic examination report from Dr. Gunther reflects the Veteran's complaints of right leg and foot pain and weakness.  He also reported that both knees felt stiff at times and he had diminution of sensation down the lateral aspect of the right leg from the knee to the ankle.  There was also a scar in the left shin where the bone graft was removed, which was painful.  It was noted that all of the muscle groups of the right foot were functioning but not as strongly as on the left.  

A June 1967 VA examination report notes the Veteran's complaints of episodes of numbness, paresthesias over the outer aspect of the right leg and occasional pain radiating up the posterior aspect of the right thigh area to the area of the lumbosacral junction, worse in wet weather.  There was also some questionable weakness of the right knee.  On examination, the Veteran walked without a limp and disrobed with no manifestations of pain.  He had normal range of motion of the lumbosacral spine, hips, knees, and feet.  There was a 4 inch gunshot wound and well-healed scar on the posterolateral aspect of the right thigh and a 10 1/2 inch linear vertical post operative scar along the posterior midline of the lower portion of the right thigh.  There was also an 11 1/2 inch linear vertical donor site scar on the anterior aspect of the left leg.  The scars were all well-healed.  There was an area of hypoalgesia and paresthesia on the outer aspect of the right leg and slightly diminished strength on flexion and extension of the right ankle and dorsiflexion and plantar flexion of the right toes.  On neurological examination, there was also diminution in sensation to light touch and pinprick over the posterior lateral aspect of the right leg below the knee and over the dorsum of the right foot.  

A November 1981 VA X-ray showed moderate degenerative changes at the left knee joint along with lytic and sclerotic areas in the middle two-thirds of the shaft of the tibia.  In February 1983, the Veteran complained of trouble off and on with pain in his right leg up into his buttocks and down to his toes.  He also complained of left leg weakness.  He had a grabbing pain on the right leg on walking on his toes and heels, some atrophy of the left leg, and tenderness of the graft donor site of the left tibia.  

The report of a December 1983 VA examination report reflects that the Veteran's complaints of right leg pain, almost continuously, and left leg pain and sensitivity because of the bone graft.  He had limited flexion and extension of the right foot and some limitation of movement of the lumbar spine.  

A May 1986 VA treatment record indicate the Veteran complained of right sciatic pain and pain at the donor site of the left leg.  He said he had difficulty walking any distances.  In August 1990, he complained of pain in the left shin where the bone was removed for the graft to the left arm.  He also complained of pain in the right thigh into the hip.  

An April 1988 private medical record from Dr. Lowell reflects that the Veteran complained of low back and right leg pain following a fall in 1986.  He experienced progressive right leg symptoms over the last 3 to 4 months to the point of incapacitation.  The doctor noted that the Veteran was previously wounded in World War II and sustained a foot drop and multiple orthopedic injuries.  The Veteran stated that his foot drop spontaneously resolved and that he had done well since his war injuries.  After a review of the Veteran's myelogram and films, surgical intervention was recommended.  The Veteran underwent a right L4-5 and L5-S1 lumbar decompression.

A June 1988 VA examination report reflects the Veteran's complaints of some pain in the right buttocks extending down the right leg, but that symptoms had improved following surgery.  There was impaired sensation to pinprick of the right lower extremity in a L4, L5, S1 distribution.  

An April 1990 private medical record from Dr. Driscoll notes that the Veteran had multiple peripheral nerve injuries.  With regard to his lower extremities, it was noted that he had numbness and discomfort around the wound of the donor site along a section of the left saphenous distribution, but not involving the entire nerve.  There was no weakness, but continued discomfort.  With regard to the right thigh wound, it was noted that he injured his sciatic nerve and wore a brace because of foot drop, but the foot drop improved to the point where he no longer needed the brace.  He continued to have some right foot weakness and significant pain in the right lateral leg, lateral and posterior thigh, and buttock region.  He said over the past 40 years he has had continued and perhaps worsened pain.  It was also noted that he underwent a right L4-5 discectomy to treat pain that he had emanating from the right low back and down the right leg, actually in a distribution similar to his prior sciatic neuropathy (caused by the gunshot wound).  It was noted that these pains had resolved back to the baseline sciatic neuropathy pain.  He also had an area of numbness and hyperpathia along the right lateral leg.  A sensory examination revealed a patch of decreased sensation along the donor site scar, but no evidence of more significant saphenous neuropathy.  Sensation was decreased along the right lateral leg, dorsal foot and lateral thigh in a mixed saphenous/peroneal distribution.  Dr. Driscoll stated that he doubted that this represented an L5 lesion because it did not extend above the area of the scar on the right leg.  

A June 1991 VA outpatient treatment record notes that the Veteran requested an examination of his left lower distal extremity for pain.  It was noted that he had a history of bone graft at that site.  It was noted that he had pain radiating into his shin and that he had advanced osteoarthritis of the knee and lumbosacral spine.  

A September 1991 record from Dr. Driscoll notes some diminished strength in dorsiflexion and eversion in right toe extension, but no atrophy in the right lower extremity.  There was also no weakness or atrophy in the left leg.  On sensory examination, there was a decreased area of sensation in the left tibial donor site, most consistent with a partial saphenous nerve injury.  There was also abnormal sensation along the lateral portion of the right leg and dorsal foot or roughly sciatic distribution loss.  Gait was antalgic and revealed a mild right foot drop and orthopedic instability of the left lower leg secondary to inward bowing of the tibia. 

The report of a March 1992 VA examination notes the Veteran's complaints of tenderness and numbness at the left tibia donor site and pain in the right thigh which radiated upwards to the right buttock and right back area.  It was noted that he had a foot drop initially.  Pressure to the lateral aspect of the right calf caused radiation of pain or shock-like sensations to the right foot.  On objective examination, there was anesthesia lateral to the incision of the left tibial donor site, but normal sensation distal to the scar.  The right foot showed weak extension and absent dorsiflexion and the Veteran was diagnosed with right foot drop due to sciatic nerve injury and peripheral nerve deficits of the left pre-tibial.  

A February 1993 VA treatment record notes that subjective complaints were the "same old stuff".  On objective examination, the Veteran's right leg still hurt "as per wound."  In May 1994, the Veteran complained of severe pain in his right leg.  It was also noted that he reported a problem with his left leg nothing further is mentioned in the record.  It was noted that he was undergoing physical therapy at Lee Memorial Hospital.  In July 1994, the Veteran complained of increased pain in the left lower proximal extremity and a low grade fever every evening.  A July 1994 X-ray of the left lower leg showed a deformity at the shaft of the tibia consisting of sclerotic and osteoporotic changes.  This was noted to be a probable residual of previous surgical intervention.  

In an August 1994 statement, the Veteran said that he originally had an appointment with Dr. Driscoll, a neurologist, in March 1994 to address the weakness in his legs.   He underwent physical therapy for 3 months but did not see improvement.  He complained of increased weakness in the left leg and saw a VA physician in July 1994.  He said he was also running a low grade fever every day and having night sweats.  Later that month, he said that he was in severe pain and went to a private physician (Dr. Kagan) who sent him back to Dr. Driscoll who thought he had a pinched nerve and prescribed prednisone and pain medication.  The Veteran said that after 10 days, he was worse.  In August 1994, he said he went to Dr. Salko who admitted him to Lee Memorial Hospital.  He said he was given pain medication because he could not tolerate the pain behind his left knee, down the calf, over the instep, and to the ends of his toes.  

Private medical treatment records of show that the Veteran was first diagnosed with metastatic non-small cell carcinoma August 1994.  At that time, it was found in the Veteran's sacrum and its primary site was unknown but suspected to be the lung after a CT scan of the chest revealed a mass abutting the Veteran's pleura. 

An August 1994 consultation report from Dr. Hart states that the Veteran had been admitted with severe pain in his left thigh and calf through the emergency room earlier that week.  It was noted that he had had quite severe pain on admission, and that his chest X-ray was without evidence of obvious abnormalities.  The results of a bone scan were considered also.  Because of the severe pain, a magnetic resonance imaging (MRI) of the Veteran's lumbar spine was obtained, and this showed a diffuse abnormal marrow signal in the left sacral ala with an associated soft tissue mass projecting anteriorly, suspicious for metastatic disease.  A biopsy of the sacrum revealed a poorly differentiated non-small cell epithelioid neoplasm.  The differential was felt to be possibly a poorly differentiated carcinoma verses a melanoma.  The Veteran had a high sedimentation rate and mild anemia, and low total protein and albumin.  The Veteran advised Dr. Hart that his weight had been slightly down, by about ten pounds, in the past few weeks, and that he also had had some low grade temperatures with some chills and occasional night sweats.  The impression was of a 74 year old male with metastatic poorly differentiated neoplasm to the sacral area, leading to severe pain. 

Dr. Hart stated that the Veteran would most likely need radiation therapy to the sacral area which was causing him quite a bit of pain.  Obviously, there might be a need to consider other treatment such as chemotherapy if widespread metastatic disease was found elsewhere, but if all other sites were negative, then Dr. Hart would simply proceed with palliative radiation to the region that was symptomatic.  He stated that obviously the prognosis for any type of disseminated neoplasm to bone was not good, and would not change whether this was a melanoma or a poorly differentiated carcinoma.  Dr. Hart then stated:  "The focus of the treatment should be on palliation of pain, and we'll try to extend the patient's life if at all possible." 

Private treatment records from Dr. Dosoretz dated in August 1994 note diagnoses of metastatic carcinoma involving the sacrum, and severe pain due to compression of the sciatic nerve; lesion involving the right lung, suspected to be the primary; and gunshot wound from World War II.  Dr. Dosoretz further noted that the Veteran presented with a large destructive lesion involving the sacrum and pressing directly on the sciatic nerve.  Having ruled out treatable diseases like prostate cancer and multiple myeloma or lymphoma, he felt that whether the tumor originated from the lung or from some other site was somewhat irrelevant.  He stated that there was no effective treatment for metastatic carcinoma (except for the ones he had mentioned before and except for small cell carcinoma).  Given that this was not a small cell malignancy, and given that this was not prostatic cancer or multiple myeloma, the best course of action at that point in time was to proceed with immediate radiation therapy.  Dr. Dosoretz had talked to Dr. Hart and since the patient had a lesion in the lung, platinum chemotherapy might be considered later on.  The rationale of palliative treatment was explained to both the Veteran and his wife.  Dr. Dosoretz also told them that they looked at and worked the Veteran up thoroughly, and that there was no other obvious evidence of disease.  The Veteran was advised that they could obtain a CT scan of his brain, to see if his brain was involved at that point.  However, he was also told, it would make no significant difference in his outcome. 

In August 1994, Dr. Salko wrote VA a letter indicating that the Veteran had been hospitalized from August 3 through August 9, 1994 with a poorly differentiated non-small cell cancer of the lung which was metastatic to the sacrum, and that he was totally disabled with this illness.  Furthermore, he was totally disabled regarding his multiple polyneuropathies.  In an October 1996 letter, Dr. Salko opined that the Veteran had peripheral neuropathy from previous gunshot wounds and that the involvement of the tumor to his sacrum and presacral ganglia exacerbated his peripheral neuropathy.

An October 1994 letter from Dr. Dosoretz indicates that the Veteran had a lesion of his sacrum, that he was a war Veteran with significant injuries related to his war experience, and that he was 100 percent disabled now.  Dr. Dosoretz requested that the Veteran's complaint be reviewed. 

An October 1994 letter from Dr. Hart indicates that the Veteran had metastatic non-small cell lung carcinoma and that he was presently on palliative chemotherapy.  Due to the effects of his cancer and chemotherapy, the Veteran should be considered 100 percent disabled.  He was also receiving intensive radiation therapy for his cancer. 

The Veteran died in June 1996.  In the death certificate the immediate cause of the Veteran's death was metastatic non-small cell lung carcinoma with "immobility due to war injuries" as an other significant condition contributing to the Veteran's death but not resulting in the underlying cause of death. 

The appellant had a hearing at the RO in August 1998.  She stated that she was a registered nurse for 50 years and that she had worked on the surgery and paraplegic floors and that she then went into private nursing.  The appellant asserted that the Veteran died of cancer that had not been diagnosed properly because VA had thought that the Veteran's severe pain was due to his war injuries.  She stated that when the Veteran was not getting the answers he needed from VA, he went to see a private physician, and within two days, his cancer was found.  The appellant stated that at the time the cancer was found, it was in stage four, which would not have allowed the Veteran to undergo surgery, and that surgery would have resulted in the Veteran going into remission.  As for masking, she stated that up until the day the Veteran went to Dr. Salko, the Veteran's right leg was more affected.  By the time they had shopped around for a physician, the pain was excruciating, and the Veteran was admitted to the hospital the next day. 

In November 1999, the Board requested that Dr. Hart review the Veteran's death certificate and asked him to substantiate his finding in it that "immobility due to war injuries" was an other significant condition contributing to the Veteran's death but not resulting in the underlying cause given.  He was asked to substantiate his determination with medical principles and to state specifically how immobility due to war injuries contributed to the Veteran's death. 

In a December 1999 letter, Dr. Hart stated that he was not able to go any further than the statement that was made on the death certificate, that the Veteran's immobility was a significant condition which did not directly lead to his death.  He stated that certainly cancer treatment is much more difficult in patients who are immobile, and who had a poor performance status.  Standard medical textbooks do relate, he reported, that the performance status of the patient relates directly to survival of patients receiving chemotherapy and radiation therapy for advanced lung cancer.  Dr. Hart felt, in the Veteran's care, that his performance status was less than optimal, and this certainly was due significantly to his injuries.  Dr. Hart went on to state that any standard textbook of oncology can confirm that the performance status of a patient has an immediate and profound effect on a patient's chances of survival in response to chemotherapy.  Therefore, Dr. Hart's feeling was that the poor performance status of the Veteran had a direct negative effect on him, and thus contributed indirectly to his death. 

A January 2000 letter from Dr. Kagan indicates that the Veteran had severe trauma affecting his ability to ambulate following his war injuries.  The doctor stated that the Veteran had a sciatic nerve injury, which caused him to place more weight on the left leg.  Because of that extra weight, he developed osteoarthritis of the left knee.  He also had moderately severe arthritic changes of the left hip.  

In a March 2001 letter, Dr. Jones opined that the Veteran's cancer would have as likely as not been found earlier than August 1994 if more aggressive exploration of the cause of his severe pain of both legs had been done.  

A March 2002 VA examination report regarding DIC benefits pursuant to 38 U.S.C.A. § 1151 notes that when the Veteran presented in 1993, the chart stated that he had constant pain, not a worsening of the pain.  Therefore, the examiner opined that it would not be reasonable to pursue a new workup for a symptom that had not worsened.  The examiner found no fault of the practitioner in not diagnosing the cancer sooner and noted that there was no reason to investigate with more extensive testing until it was done at a later date when the symptoms worsened.

In a June 2002 letter, Dr. Jones noted that the complaint of severe pain of both legs could not be explained away by remote shrapnel injury of just one leg.  In order to account for pain of both lower extremities one would have to focus on a lesion above the legs in the lumbar and sacral spine (impingement on nerves of the spinal cord or metastatic cancer to the bones).  

In a July 2006 VA examination report, the examiner opined that there was no connection between gunshot wound and developing metastatic lung cancer.  He noted that the Veteran developed lung cancer which has very poor prognosis.  Generally patients at that stage cannot be cured of their disease.  Survival is not more than 1-2 years.  The Veteran lived almost 22 months from his diagnosis.  He further noted that Dr. Hart mentioned in his letter that the response to chemotherapy is related to performance status.  He noted this was true; however, performance status is neither the only factor nor the determining factor for response to chemotherapy.  Moreover performance status is not judged by whether the patient is mobile or not.  There are patients on wheelchair who have very good performance status, and there are other patients who are able to walk but who have poor performance status.  Lastly, he noted, based on the natural history of metastatic lung cancer, even in patients with the best performance status, average survival is at best no more than 1-2 years.  Therefore, he stated, "I do not believe [the] veteran's service connected condition was significant facts playing in [the] veteran's death."  The opinion was provided by Dr. M., of the Hematology/Oncology clinic. 

An August 2006 affidavit from a next-door neighbor of the Veteran (R.M.) states that the Veteran had very visible war injuries that caused him pain throughout his life and that the Veteran served his nation dutifully and honorably and was greatly admired.

In a November 2010 VA examination report, an examiner (Dr. N) opined that it was less likely that the symptoms of the Veteran's service-connected disabilities masked the symptoms of the metastatic lung cancer resulting in the Veteran's death, or contributed substantially or materially to cause death, or cause any delay in diagnosis and treatment of his cancer.  The examiner's rationale was as follows:

...After careful review of the C File, the veteran's gunshot wound of the right lower extremity involved the mid thigh with a perforating wound which caused partial paralysis of the sciatic nerve and resultant foot drop which spontaneously resolved (per Dr. Lowell 1988).  An injury at this level would certainly cause pain and peripheral neuropathy distal to the knee but unlikely to be responsible for low back pain.  However, (per Dr. Lowell and Dr. Kagan 1988) the veteran had sustained a fall in 1986 which resulted in low back pain and Right leg pain with findings of a lumbar block on myelography which resulted in the surgery with L4-L5 & L5-S1 laminectomies, which approximates more closely the site of the metastasis to the sacrum.

Analysis

Service connection for the cause of a veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994). 

After a careful review of the evidence of record the Board finds that the preponderance of the evidence is against a finding of service connection for the cause of the Veteran's death. 

The Veteran's death certificate indicates that he was 76 years old when he died in June 1996 from metastatic non-small cell lung carcinoma, and that an other significant condition contributing to his death but not resulting in the underlying cause was "immobility due to war injuries." 

At the time of the Veteran's death, service connection was in effect for gunshot wound of the left forearm; gunshot wound of the right thigh with partial paralysis of the sciatic nerve and right lower extremity weakness; and a donor site bone graft left leg.  The disabilities were rated as 60, 60, and 10 percent disabling, respectively, at the time of the Veteran's death. 

Initially, the Board notes that the appellant does not claim that the Veteran developed cancer in service or within one year of separation, and such is not shown by the evidence.  The Veteran's respiratory system was normal and a chest X-ray was negative on service examination in December 1946.  Lung cancer was diagnosed in 1994, more than 45 years after service.  It did not have its onset in service or within one year of separation

Rather, the appellant argues that the Veteran's service connected disabilities prevented adequate treatment for his cancer and therefore materially contributed to the Veteran's death.  Alternatively, she asserts that the Veteran's service-connected disabilities masked the symptoms of his cancer and delayed diagnosis and any potentially successful treatment.  She thus feels that service connection for the cause of the Veteran's death is warranted. 

Poor Performance Status Theory of Entitlement

As noted, the appellant's original theory of entitlement was that the Veteran's service-connected disabilities substantially or materially contributed to his death by making him immobile and interfering with the success of his chemotherapy treatment.  

The Veteran's private physician, Dr. Hart, stated in the Veteran's death certificate and a letter of December 1999 that the Veteran's service-connected war related injuries were a significant condition contributing to his death.  In the December 1999 letter, he indicated that the Veteran had a poor performance status when he received chemotherapy and radiation therapy.  Further, he said that standard medical textbooks indicate that poor performance statuses of patients receiving chemotherapy and radiation therapy for advanced lung cancer directly related to their survival. 

On the other hand is the VA examiner's opinion of July 2006 which states that the Veteran developed lung cancer which has very poor prognosis and that generally patients at this stage cannot be cured of their disease.  Survival is not more than 1-2 years and the Veteran lived almost 22 months from his diagnosis.  He also noted that performance status is neither the only factor nor the determining factor for response to chemotherapy.  Moreover performance status is not judged by whether the patient is mobile or not.  There are patients on wheelchair who have very good performance status, and there are other patients who are able to walk but who have poor performance status.  Lastly, he noted, based on the natural history of metastatic lung cancer, even in patients with the best performance status, average survival is at best no more than 1-2 years. 

This Veterans Law Judge has reviewed and considered each opinion and all the evidence and concludes that the VA examiner's opinion that the Veteran's service connected injuries did not cause or contribute substantially to his death is more probative than the private physician's opinions.  After considering all of the evidence of record, the Board places more weight on the VA examiner's opinion than on the private physician's opinion.  The Board notes that the private physician's opinion is in conflict with the medical evidence contemporaneous to the Veteran's treatment for cancer and that the VA examiner's opinion is more in line with the medical treatment records. 

First, the Board notes that the Veteran had a non-small cell carcinoma which had metastasized to bone, and Dr. Dosoretz in his August 1994 consultation report indicated that it was untreatable.  Moreover, Dr. Hart in his August 1994 medical report, before he knew it was a non-small cell carcinoma, stated that obviously the prognosis for any type of disseminated neoplasm to bone was not good, and that the focus of their treatment was to be on palliation of pain, not on cure.  Telling is his statement at that time that they would try to extend the Veteran's life "if at all possible."  It is clear from the context of the reports, that the Veteran had a form of cancer which was untreatable and was going to cause him to die.  It is also clear from the reports that chemotherapy and radiation therapy was for palliation, not in an attempt to prevent the Veteran from dying. 

Dr. Dosoretz in August 1994 indicated that there was no effective treatment for non-small cell carcinoma which has metastasized to bone.  He also stated that a CT scan of the Veteran's brain would make no significant difference in the Veteran's outcome.  Dr. Hart in August 1994 indicated that the prognosis for any type of neoplasm which had spread to bone, much less non-small cell carcinoma, was not good.  The fact that Dr. Hart stated that they were going to "try to extend" the Veteran's life "if at all possible" signifies that they perceived that the Veteran's non-small cell carcinoma was going to terminate his life.  Cumulatively, their opinions are to the effect that the Veteran had a fatal disease process regardless of treatment. 

Furthermore, the Board notes that the Veteran's service-connected disabilities did not have a material influence in accelerating the Veteran's death.  To that extent the Board notes the VA examiner's opinion which states that prognosis in cases such as the Veteran's is at best 1-2 years and the Veteran lived for almost 22 months from the time of his diagnosis.  Furthermore, while the Veteran's private physician has stated that the Veteran's immobility was a significant condition, he also stated that it did not directly lead to his death.  While Dr. Hart stated that chemotherapy treatment is more difficult in patients who are immobile and who have a poor performance status due to injuries, the VA examiner noted that performance status is neither the only factor nor the determining factor for response to chemotherapy. In addition, the VA examiner noted that performance status is not judged by whether the patient is mobile or not and that there are patients on wheelchair who have very good performance status, and there are other patients who are able to walk but who have poor performance status.  The Board acknowledges that the Veteran's treatment may have been more difficult due to his immobility, however, the Veteran's private physician has not stated that had the Veteran been mobile, that his performance status would have been better and that his life would have been able to be extended and neither has he said that treatment was unsuccessful due to the Veteran's immobility.  Finally, as noted above, the treatment provided to the Veteran was not given in an attempt to establish survival.  Rather, the overwhelming evidence establishes that treatment was palliative.  The Veteran's service-connected disabilities did not affect a vital organ.  The most probative evidence establishes that the Veteran's metastatic lung cancer was a fatal disease process and that although service-connected disease or injury existed, the service-connected disabilities did not cause, contribute substantially or materially to death. 

Stated differently, there is no probative evidence that death was in fact accelerated due to the Veteran's service connected disabilities.  Repeatedly, it was reported that his life expectancy was 1-2 years.  He lived past one year and almost reached two years.  Neither the probative evidence nor the length of time he lived past diagnosis establish an acceleration of death. 

In sum, the evidence indicates that the Veteran's cancer was incurable and that it was expected to take his life regardless of treatment and regardless of his service-connected disabilities.  Based on all the evidence of record, the Board must conclude that the Veteran had a fatal disease process, cancer.  This was the determination of the Veteran's doctors and is noted as such on the death certificate. The Veteran's own doctors establish that the Veteran's metastatic non-small cell carcinoma of the lung was overwhelming, irrespective of coexisting conditions, and that a service-connected condition did not have a material influence or accelerate death.  The regulations indicate that there are primary causes of death which are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  The evidence indicates that the Veteran's death was anticipated irrespective of his service-connected conditions and that his service-connected conditions did not have a material influence in accelerating death.  

Masking Theory of Entitlement

Alternatively, the appellant claims that the Veteran's service-connected disabilities caused or contributed substantially and/or materially to his death by masking the symptoms of cancer, delaying a diagnosis, and preventing earlier, possibly effective, treatment.  

At the outset, the Board points out that the Veteran had metastatic non-small cell lung cancer.  The cancer in his lung was asymptomatic and was not discovered until it had metastasized to his sacrum.  A July 1994 X-ray showed a calcified granuloma of the left lung, but was otherwise normal.  As noted by the February 2002 VA examiner and Dr. Jones, the Veteran had had a calcified granuloma for over 10 years that was unchanged, benign, and unrelated to his lung cancer.  In August 1994, Dr. Dosoretz stated that outpatient chest X-rays showed no evidence of abnormality.  After discovering the sacral neoplasm, Dr. Hart performed a CT scan of the chest that showed a 3 cm speculated mass abutting the pleura in the posterior segment of the right upper lung and confirmed the diagnosis of non-small cell lung cancer.  It was only after the metastasized neoplasm or tumor compressed his sciatic nerve and caused severe pain in his left leg, that he was quickly diagnosed with cancer.  As discussed above, once the cancer had metastasized to the bone, the medical evidence overwhelmingly indicates that it was incurable and that his life expectancy was 1 to 2 years.  There is no indication in the evidence that the chronic pain from his service-connected disabilities masked his lung cancer as the lung cancer itself was asymptomatic.  Likewise, there is no probative indication in the record that had the metastasized sacral neoplasm been found earlier, that the outcome would have been any different.  The more probative evidence, consisting of private and VA medical opinions, indicates that once the cancer had metastasized to the bone, it was a terminal disease and the focus was palliative care.  

The Veteran had three service-connected disabilities:  a gunshot wound to the left forearm, a gunshot wound to the right thigh with partial paralysis of the sciatic nerve and right lower extremity weakness, and a bone graft donor site of the left tibia.  The symptoms associated with the gunshot wound to the left forearm obviously do not overlap with those associated with the sacral neoplasm as they are in completely different anatomic regions.  Hence, there is no possibility of this service-connected disability masking his cancer.

Likewise, there was no overlap in symptomatology between the gunshot wound to the right thigh with partial sciatic nerve paralysis and right leg weakness.  Symptoms associated with this disability included pain, weakness, and loss of sensation in the right lower extremity and foot.  Here, the Veteran's cancer was discovered due to a neoplasm compressing his sciatic nerve to the left.  The August 1994 MRI showed diffuse abnormal marrow signal in the left sacral ala.  A bone scan showed some decreased tracer accumulation in the left iliac area and no other areas of abnormality.  This was also consistent with clinical findings.  In the month prior to being admitted to Lee Memorial Hospital, the Veteran complained of increased pain in the left lower proximal extremity.  By his own words in an August 1994 statement, the Veteran said that he had severe pain in the left leg, along with low grade fever and night sweats.  These symptoms ultimately led him to Dr. Salko and Lee Memorial Hospital.  Since the cancer involved compression of the sciatic nerve to the left, there is no overlap with the symptomatology associated with the sciatic nerve injury involving the gunshot wound to the right thigh and no possibility of this disability masking his cancer.  

With respect to the bone graft donor site of the left tibia, while this disability was located in the left lower extremity, the symptoms were localized in the left shin.  Although not consistently reported, these symptoms involved pain, tenderness, and decreased sensation and were limited to the donor site along the left tibia.  The Board acknowledges that an isolated February 1983 VA record noted that he also complained of left leg weakness and there was some left leg atrophy, but later records do not indicate that the donor site involved any weakness or atrophy.  Dr. Driscoll noted that that there was no weakness or atrophy of the left leg.  He also noted that symptoms were in the left saphenous distribution, but did not involve the entire nerve and that there was no evidence of significant saphenous neuropathy.  The March 1992 VA examiner noted similar symptoms of tenderness and numbness along the incision of the left tibial donor site, but normal sensation distal to the scar.  In sum, the weight of the evidence reflects that the symptoms associated with the donor site incision were localized along the left shin.  

On the other hand, the symptoms that led to the diagnosis of the sacral neoplasm included increased and severe pain in the left lower extremity in a sciatic distribution.  According to the Veteran's August 1994 statement, he had pain that he could not tolerate behind his left knee, down the calf, over the instep, and to the ends of his toes.  Significantly, he did not report that the pain involved the left shin.  Treatment records also note that he had severe pain in his left thigh.  The symptoms associated with the sacral neoplasm were very different than those associated with the donor site of the left tibia, which were limited to the area around the incision.  In sum, the contemporaneous medical evidence does not show that the symptoms associated with the bone graft donor site of the left tibia overlapped with those symptoms associated with the Veteran's cancer, much less masked or concealed his cancer.  

In addition, the November 2010 VA examiner opined that it was less likely that the symptoms associated with the Veteran's service-connected disabilities masked the symptoms of the metastatic lung cancer that resulted in his death or caused any delay in the diagnosis and treatment of his cancer.  The Veteran's attorney, in a December 2011, argues that the examiner's findings were inadequate for several reasons and requests remand of the claim for another opinion.  For the reasons stated below, the Board finds that the VA examiner's opinion, along with the contemporaneous medical evidence, is sufficient to a make a determination in this case.

First, the appellant's attorney points out that the examiner noted that Dr. Lowell reported that the Veteran's right footdrop had resolved and that this implied that the Veteran's war injury had resolved.  In fact, Dr. Lowell noted that the Veteran himself reported that his footdrop had resolved, but the record clearly shows that while the condition improved and he no longer had to wear a brace, he still had right foot weakness.  In any event, the examiner did not state or even imply that the residuals of the Veteran's gunshot wound to the right thigh had resolved.  The examiner simply reasoned that the symptoms associated with the gunshot wound to thigh would likely cause pain and peripheral neuropathy distal to the injury, but would unlikely be responsible for low back pain.  This was part of the rationale for his opinion that this service-connected disability did not mask the Veteran's cancer.  

Second, the appellant's attorney points out that the examiner noted that the Veteran sustained a fall in 1986 and underwent L4-L5 laminectomies, which approximates closely with the site of the metastasis to the sacrum.  The implication is that the Veteran's nonservice-connected lumbar spine disability may have overlapped or masked the sacral neoplasm.  In this regard, the evidence shows that the Veteran's low back pain radiating into his right leg improved following surgery.  According to Dr. Driscoll's records, the pain in the Veteran's right lower extremity returned back to the baseline sciatic neuropathy pain caused by the gunshot wound.  However, the Board does not find that this fact undermines the examiner's ultimate conclusion.  The question is not whether the Veteran's lumbar spine degenerative disc disease (DDD) concealed or masked his cancer - the question is whether his service-connected disabilities did.  Here, the examiner explained why the service-connected residuals of the gunshot wound of the right thigh did not mask or conceal the sacral neoplasm and the contemporaneous medical evidence, as outlined above, explains why the service-connected gunshot wound to the left forearm and bone graft donor site of left tibia did not mask or conceal the sacral neoplasm.

The third and fourth arguments set forth by the appellant's attorney simply reiterate the assertions that the Veteran suffered from chronic pain from his war injuries and that this pain masked his cancer symptoms and delayed diagnosis and treatment.  The Board does not dispute that the Veteran suffered chronic pain as a result of his war injuries.  This is set forth clearly in the record and was noted by the VA examiner.  However, as set forth at length above, the evidence does not indicate that the symptoms associated with his cancer overlapped with those associated with his service-connected disabilities, much less were masked or concealed by them.  

The Board notes that the VA examiner reviewed the Veteran's claims file and pertinent medical history.  The examiner explained why the Veteran's gunshot wound to the right thigh and injury to the sciatic nerve did not mask the sacral neoplasm.  Although the examiner did not specifically address the Veteran's service-connected donor site of the left tibia and the gunshot wound to the left forearm, the contemporaneous medical evidence does not indicate that there was overlapping symptomatology with the Veteran's cancer, much less any masking or concealment of the cancer.  Hence, there was no need for the examiner to state the obvious.  In this case, the Board finds that the examiner's opinion contained sufficient reasoning to substantially comply with the Board's remand instructions and was also adequate in compliance with case law.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

Here, the argument that the Veteran's service-connected disabilities masked his cancer and that earlier treatment would have changed the course of the disease is supported only by the appellant's assertions.  We conclude that the more probative evidence establishes that there was no masking and that the outcome would not have been different had the sacral neoplasm been discovered earlier.

Lay Statements and Conclusion

In rendering this decision, the Board has considered the appellant's lay statements and those of her attorney and other witnesses.  Lay witnesses are competent to testify as to their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, to the extent these statements describe the chronic pain the Veteran suffered due to this war injuries, they are competent.  The Board finds these statements are also credible; however, they are not outweighed by the contemporaneous medical evidence, which provide reports from the Veteran as to how his service-connected injuries affected him as well as objective findings.  In addition, the Board finds the appellant's statements that she was told by doctors that the Veteran had cancer for one year prior to being diagnosed are nonspecific and do not change the determination made in this case.

Furthermore, to whatever extent the assertions of the appellant and other individuals are being advanced to establish a medical relationship between the Veteran's death and his service-connected disabilities, such evidence is outweighed by the medical evidence as outlined above.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Here, the Board acknowledges that the appellant was a registered nurse for many years and has some training and experience in the medical field; however, she lacks the requisite expertise to render an opinion as to whether the Veteran's service-connected disabilities contributed substantially or materially to his death by interfering with his cancer treatment or masking his cancer symptoms.  These are complex medical questions and require a higher level of expertise.  Here, her assertions conflict with the contemporaneous medical evidence and are outweighed by the opinions of the VA examiners, who are physicians and have a higher level of expertise.  To the extent that she is competent, her opinions are far less reasoned, less probative, and less credible than the detailed negative evidence.

In this case, it is unfortunate that the Veteran was diagnosed with an incurable form of cancer, metastatic non-cell lung cancer, and the Board is certainly sympathetic with the appellant's loss.  Nonetheless, the Board finds that the Veteran's service-connected disabilities, while significant, did not contribute substantially or materially to his death by either interfering with his chemotherapy treatment or by masking the symptoms associated with his cancer and delaying the diagnosis.  This decision is not meant to detract from the Veteran's honorable service during World War II, the severity of his combat injuries, or the years of chronic pain that may have resulted.  However, the Board must make its decision based on the evidence and the law; it is without authority to grant benefits on an equitable basis.  

For these reasons, service connection for the cause of the Veteran's death is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107. 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


